HASELTON, P. J.,
concurring in part and dissenting in part.
The majority concludes that the 1999 amendments to ORS 107.105(1)(d) created an entitlement to compensatory support without reference to enhancement of earning potential. That conclusion rests on a single word “or” — in ORS 107.105(1)(d)(B). However, when construed in context, that statute is, at least, ambiguous — and the legislative history of the 1999 amendments conclusively demonstrates that enhanced earning capacity is the sine qua non of compensatory support. Here, wife’s erstwhile contributions to husband’s education have not enhanced, and will never enhance, husband’s earning capacity. Consequently, while I concur in the affirmance of the award of maintenance support, I respectfully dissent from the affirmance of compensatory support.1
*323Wife’s alleged entitlement to compensatory support depends on the extent to which the 1999 amendments altered the well-established preexisting bases for awards of spousal support. Under the previous version of ORS 107.105, the trial court was authorized to award spousal support genetically, without any differentiation among various “species” of such support. ORS 107.105(1)(d) (1997). In determining entitlement and amount of spousal support, the court was to consider a range of factors, including:
“(C) The contribution by one spouse to the education, training and earning power of the other spouse;
“(D) The earning capacity of each party, including educational background, training, employment skills and work experience;
“(E) The need for education, training or retraining to enable a party to become employable at suitable work or to enable the party to pursue career objectives to become self-supporting at a standard of living not overly disproportionate to that enjoyed during the marriage to the extent that is possible;
“(F) The extent to which the present and future earning capacity of a party is impaired due to the party’s extended absence from the job market to perform the role of homemaker, the extent to which suitable job opportunities are unavailable to a party considering the age of the party *324and the length of time reasonably anticipated for a party to obtain training or updating of career or job skills.”
Id. (emphasis added).
At the same time, the property division provisions of the former version of the statute treated as “property” “[t]he present value of, and income resulting from, the future enhanced earning capacity of either party.” ORS 107.105(1)(f) (1997). In particular, under ORS 107.105(1)(f) (1997):
“A spouse asserting an interest in the income resulting from an enhancement of earning capacity of the other spouse must demonstrate that the spouse made a material contribution to the enhancement. Material contribution can be shown by, among other things, having contributed, financially or otherwise, to the education and training that resulted in the enhanced earning capacity. The contribution shall have been substantial and of prolonged duration.”
(Emphasis added.)
In 1999, the legislature amended ORS 107.105(1)(d) to authorize awards of three distinct species of spousal support — “transitional,” “compensatory,” and “maintenance” support. ORS 107.105(1)(d)(A), (B), (C).2 In particular, with respect to “compensatory support,” the court may order payment of such support
“when there has been a significant financial or other contribution by one party to the education, training, vocational skills, career or earning capacity of the other party and when an order for compensatory spousal support is otherwise just and equitable in all of the circumstances. The factors to be considered by the court in awarding compensatory spousal support include but are not limited to:
“(i) The amount, duration and nature of the contribution;
“(ii) The duration of the marriage;
“(iii) The relative earning capacity of the parties;
*325“(iv) The extent to which the marital estate has already benefited [sic] from the contribution;
“(v) The tax consequences to each party; and
“(vi) Any other factors the court deems just and equitable.”
ORS 107.105(1)(d)(B).3
Thus, the 1999 amendments effected two substantial changes. First, they removed “future enhanced earning capacity” from the realm of property division by deleting that matter from ORS 107.105(1)(f). Second, in place of the prior generic award of spousal support, the 1999 amendments created three distinct species of support that are, in turn, predicated upon particular considerations. Thus, for example, the support that a spouse may need to prepare for entry into the job market, a consideration previously acknowledged in ORS 107.105(1)(d)(E) (1997), is now designated “transitional support.” ORS 107.105(1)(d)(A); see also ORS 107.105(1)(d)(C) (“maintenance support” is to be determined by reference to, inter alia, “the standard of living established during the marriage” and “[t]he relative income and earning capacity of the parties”).
Wife argues, and the majority agrees, that the 1999 amendments effectuated a third substantive change from prior law — viz., that a spouse can recover support for having contributed to the other spouse’s education, even if that education has not had, and will never have, any positive impact on earning capacity. That proposition rests solely on the use *326of “or” in ORS 107.105(1)(d)(B): The court may award compensatory support if “there has been a significant financial or other contribution by one party to the education, training, vocational skills, career or earning capacity of the other party.” (Boldface added.) Compare ORS 107.105(1)(d)(C) (1997) (in awarding support, court was to consider one spouse’s contribution to “the education, training and earning power of the other spouse”) (emphasis added). Given the use of “or,” the majority reasons, “education” and “earning capacity’ must be distinctive and disjunctive — and, thus, compensatory support can be based on contributions to education without reference to enhancement of earning potential.
The majority's disjunctive construction of the statute is certainly plausible. Nevertheless, at the first level of the PGE analysis, we are to view the text in context, PGE v. Bureau of Labor and Industries, 317 Or 606, 611, 859 P2d 1143 (1993) — and here, the statutory context subverts the majoritys reading. Two contextual features are most striking. First, of the five objects of compensable contribution “education, training, vocational skills, career or earning capacity’ — the former four explicitly pertain to means that yield the end of greater earning potential, or that end itself.
Second, when construing the text of a statute in context, we apply maxims of statutory construction that bear directly on the reading of the text. PGE, 317 Or at 611 (first level of statutory construction includes “rules of construction that bear directly on the interpretation of the statutory provision in context”). One such maxim is noscitur a sociis: “Under that maxim general words, found in a statute, may take the color and meaning of associated words of specific connotation.” White v. State Ind. Acc. Com, 227 Or 306, 317, 362 P2d 302 (1961); see also Johnson v. Employment Dept., 187 Or App 441, 450 n 4, 67 P3d 984, rev den, 336 Or 60 (2003) (under principle of noscitur a sociis, the court assumes “that words in a series share the same quality’). Employing that maxim, the term “education,” when used in association with the words “training, vocational skills, career or earning capacity’ in a statute that concerns spouses’ relative earning capacities, plausibly connotes the type of education that could lead to greater earning potential.
*327Thus, in context, the use of “or” is hardly conclusive. At PGE’s first level, ORS 107.105(1)(d)(B) is, at least, ambiguous.
That ambiguity is resolved by reference to the legislative history of the 1999 amendments to ORS 107.105. Those amendments were introduced as HB 2555. At the first public hearing on the bill in the House Judiciary Committee, one of the bill’s drafters provided testimony and an exhibit indicating that the “compensatory support” category was created in order to characterize awards based on enhanced earning capacity as “a form of spousal support rather than as a form of property.” Testimony, House Judiciary Committee/ Civil, HB 2555, Feb 25, 1999, Ex C (statement of Russell Lipetzky). Another of the bill’s drafters testified that the compensatory support aspects of the bill were not intended to create “any new ground,” other than to treat the matter as a support rather than a property division issue. Tape Recording, House Judiciary Committee/Civil, HB 2555, Feb 25, 1999, Tape 48, Side A (statement of Ron Gevurtz).
Similarly, the Staff Measure Summary in the House (and, again, in the Senate) stated:
“A ‘material contribution’ [by one party to the education, training, vocational skills, career or earning capacity of the other] can be a contribution to the education or training of the spouse who, as a result, enjoys a greater earning potential. The classic example is the wife who supports the husband in medical school by working and keeping the house. If upon completion of his medical training, the husband divorces the wife, she may make a claim that she materially contributed to his anticipated future higher earnings as a physician. This bill will eliminate enhanced earning capacity as a species of property. The bill, however, retains the concept of enhanced earning capacity within spousal support.”
Staff Measure Summary, House Judiciary Committee/Civil, HB 2555, Mar 31, 1999; Staff Measure Summary, Senate Judiciary Committee, HB 2555, May 19, 1999 (emphasis added); see also Tape Recording, Senate Judiciary Committee, HB 2555, May 17, 1999, Tape 184, Side A (statement of *328Sen líate Brown) (describing compensatory support as “really the enhanced earning capacity where someone has put someone through a neurology program and made them extremely lucrative in terms of earning capacity and then they split up”).
The legislative history of the 1999 amendments thus unequivocally establishes two fundamental — and, in this case, controlling — propositions. First, the provisions of ORS 107.105(1)(d)(B) pertaining to “compensatory spousal support” relate solely to enhanced earning capacity. Consequently, contributions by one spouse to the education of the other that do not, and will not reasonably, enhance earning potential cannot be the basis of an award of compensatory spousal support.
Second, the 1999 amendments to ORS 107.105(1)(d) were not intended to create any new bases for spousal support, other than the functional recharacterization of enhanced earning capacity from an item of property to a basis of support. While those amendments altered and limited the form or manner in which one spouse’s cognizable contribution to the other’s earning capacity was to be compensated, they did not substantially alter and enlarge the circumstances giving rise to such an entitlement. In particular, the 1999 amendments did not confer an entitlement to spousal support based merely on contributions to the other spouse’s education without regard to enhanced earning capacity.
The majority’s construction of ORS 107.105(1)(d)(B) contradicts that legislative intent: “Nothing in ORS 107.105(1)(d)(B) requires that the contribution to the other spouse’s education, training, vocational skills, or career must have resulted, actually or potentially, in an economic benefit in order for the court to consider whether an award of compensatory spousal support is just and equitable under the statutory factors.” 191 Or App at 314. Thus, the majority holds that the 1999 amendments created a new basis for spousal support, completely divorced from actual or potential future enhancement of earning capacity. Cf. Kunze and *329Kunze, 181 Or App 606, 47 P3d 489, rev allowed, 335 Or 114 (2002) (construing “enhanced earning capacity” provision of former property division statute, ORS 107.105(1)(f) (1997), and concluding that, although wife had contributed to husband’s procurement of a degree in construction management, where there was no evidence that husband had ever been employed in that field or would make any economic use of that degree in the future, wife’s contributions were not cognizable under the property division statute).
A few hypotheticals illustrate the implications of the majority’s construction: Husband, an avid amateur fisherman, has taken fly-tying courses at Umpqua Community College for several years, and the cost of tuition has been paid from wife’s earnings. Is wife entitled to compensatory support? Ten years ago, wife, who loves literature, audited several quarters of literature courses at Eastern Oregon University, while husband assumed “disproportionate” obligations at home. Is husband entitled to compensatory support? The 1999 legislature never intended to create an entitlement to compensatory support based on such circumstances. When properly construed, ORS 107.105(1)(d)(B) does not countenance that result.
I return, then, to the propriety of the trial court’s award of compensatory spousal support in this case. Here, although husband and wife both expended a great deal of time and energy attempting to further husband’s various academic and career aspirations, those efforts yielded minimal economic benefit. Bluntly: Husband started his law enforcement career in the early 1970s in a deputy-level position; he was in a deputy position at the time of the dissolution; and he will end his career in law enforcement several years hence as a deputy. The position does not require a college degree. Thus, although husband’s education may have provided him with an opportunity to enhance his earning capacity as a law enforcement officer, it is undisputed that he has not, in fact, received anything more than a slight increase in his hourly wage as a result of having a bachelor’s degree. In sum, it is undisputed that husband is nearing retirement, has never obtained any notable economic benefit from his bachelor’s degree, and has no expectation of being able to do *330so, given his age and health. Given those circumstances, the trial court erred in awarding compensatory spousal support under ORS 107.105(1)(d)(B)4

 I also concur in the majority’s conclusion that wife’s “cross-assignment” of error is procedurally improper. See 191 Or App at 322 n 3. The relief that wife seeks can be obtained only by way of a cross-appeal and not a cross-assignment of error. ORAP 5.57(2); see Samuel v. King, 186 Or App 684, 690, 64 P3d 1206, rev den, 335 Or 443 (2003) (cross-appeal is necessary where the party’s argument, if successful, “would yield relief different from that afforded under the trial court’s judgment”).
Here, wife’s “cross-assignment” asserts that, even if the trial court’s award of compensatory spousal support was “improperly characterized,” the entire amount of spousal support — $1,000 a month — should be affirmed as maintenance spousal support under ORS 107.105(1)(d)(C). That is, wife contends that, if husband is *323correct that compensatory spousal support was not warranted, the amount of support stated in the judgment should not be modified, but the denomination of the support should be modified from “compensatory” to “maintenance.” Such a change, however, would require a modification of the “judgment on appeal,” ORAP 5.57(2)(a), and not a modification of “an intermediate ruling of the trial court.” ORAP 5.57(2)(b). Such a modification would require a cross-appeal — or, more likely, a contingent cross-appeal to be decided only in the event of the appellant prevailing on appeal. See Jones and Jones, 158 Or App 41, 51 n 4, 973 P2d 361, adh’d to on recons, 159 Or App 377, rev den, 328 Or 666 (1999) (respondent’s argument that spousal support should be awarded if the court agreed with appellant that property distribution should be altered was not the proper subject of a cross-assignment of error); 2 Family Law § 19.31 (OSB CLE 2002) (“respondent must cross-appeal if he or she seeks any affirmative relief, even relief contingent on the appellant’s winning his or her argument”).
This is not simply a matter of glorifying form over substance: The type of modification wife is suggesting is not simply a matter of form; it would change the legal effect of the award. See, e.g., ORS 107.135(2)(a) (specifying different conditions under which modifications of compensatory and maintenance support may be modified). Because wife did not file a cross-appeal, we lack jurisdiction to consider that matter.


 Or Laws 1999, ch 587, §1.


 At the same time, see Or Laws 1999, ch 587, § 2, the legislature amended ORS 107.135, concerning modification of spousal support awards, to add the emphasized language:
“(2) In a proceeding under this section to reconsider the spousal * * * support provisions of the decree, the following provisions apply:
“(a) A substantial change in economic circumstances of a party, which may include, but is not limited to, a substantial change in the cost of reasonable and necessary expenses to either party, is sufficient for the court to reconsider its order of support, except that an order of compensatory spousal support may only be modified upon a showing of an involuntary, extraordinary and unanticipated change in circumstances that reduces the earning capacity of the paying spouse.”
(Emphasis added.)


 I emphasize that my application of ORS 107.105(1)(d)(B) to these circumstances is, necessarily, fact-specific. For example, I imply no view as to the statute’s proper application in circumstances in which one spouse has substantially contributed to the other spouse’s professional education, greatly enhancing the other’s potential earning capacity, and the latter elects not to pursue, or elects to abandon, that professional path. Cf. Harper and Harper, 122 Or App 9, 13, 856 P2d 334, rev den, 318 Or 246 (1993), cert den, 511 US 1108 (1994) (interpreting earlier, but similar, provisions, and concluding that spousal support could be based on potential rather than actual income).